Citation Nr: 1747814	
Decision Date: 10/25/17    Archive Date: 11/01/17

DOCKET NO.  14-00 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1. Entitlement to service connection for a disability of the bilateral feet, claimed as secondary to service-connected multilevel degenerative disc disease of the lumbosacral spine.

2. Entitlement to service connection for a disability of the neck, to include cervical degenerative joint disease and cervical degenerative disc disease, claimed as secondary to service-connected multilevel degenerative disc disease of the lumbosacral spine.

3. Entitlement to service connection for a disability of the right shoulder, to include cervical radiculopathy, claimed as secondary to service-connected multilevel degenerative disc disease of the lumbosacral spine.

4. Entitlement to service connection for a disability of the right arm, to include cervical radiculopathy, claimed as secondary to service-connected multilevel degenerative disc disease of the lumbosacral spine.

5. Entitlement to a disability rating in excess of 40 percent from to March 7, 2016, for multilevel degenerative disc disease of the lumbosacral spine.

6. Entitlement to a disability rating in excess of 20 percent prior to March 7, 2016, for multilevel degenerative disc disease of the lumbosacral spine.

7. Entitlement to a disability rating in excess of 20 percent for right lower extremity radiculopathy.

8. Entitlement to a disability rating in excess of 10 percent for left lower extremity radiculopathy.


REPRESENTATION

Veteran represented by:	John Berry, Attorney at Law


ATTORNEY FOR THE BOARD

A. Keninger, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1972 to October 1978.

These matters come before the Board of Veterans' Appeals (Board) from May 2013 and June 2014 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

The Board remanded these matters in August 2015 for additional development. In consideration of the appeal, the Board is satisfied there was substantial compliance with the remand directives and, therefore, will proceed with review. Stegall v. West, 11 Vet. App. 268 (1998).

An April 2016 rating decision increased the Veteran's rating for multilevel degenerative disc disease of the lumbosacral spine to 40 percent from March 7, 2016, and, as this is not the highest available rating for this disability, the issues have been recharacterized to reflect the increased rating.

The April 2016 rating decision also granted service connection for service connection for a gastroesophageal disability. Because the Veteran was granted the benefit he sought in regard to his gastroesophageal disability claim, this claim is no longer on appeal. See Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997).

A Supplemental Statement of the Case (SSOC), issued by the RO in April 2016, continued to deny service connection for the Veteran's bilateral foot disability, neck disability, right shoulder disability, and right arm disability. The SSOC also denied a rating in excess of 20 percent prior to March 7, 2016, and in excess of 40 percent from March 7, 2016 for multilevel degenerative disc disease of the lumbosacral spine; a rating in excess of 20 percent for right lower extremity radiculopathy; and a rating in excess of 10 percent for left lower extremity radiculopathy.

Since the RO issued the April 2016 SSOC, additional medical records have been associated with the Veteran's claims file. The Board has reviewed these medical records and finds that these records do not contain evidence that is relevant to the claims decided herein.

The issue of entitlement to service connection for a bilateral foot disability, claimed as secondary to multilevel degenerative disc disease of the lumbosacral spine is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1. The Veteran's neck disability, to include cervical degenerative joint disease and cervical degenerative disc disease, is not shown to have had its onset in service and arthritis did not manifest within one year of the Veteran's discharge from service and is not otherwise related to service or caused or aggravated by the service-connected multilevel degenerative disc disease of the lumbosacral spine.

2. The Veteran's right shoulder disability, to include cervical radiculopathy, is not shown to have had its onset in service and is not otherwise related to service or caused or aggravated by the service-connected multilevel degenerative disc disease of the lumbosacral spine.

3. The Veteran's right arm disability, to include cervical radiculopathy, is not shown to have had its onset in service and is not otherwise related to service or caused or aggravated by the service-connected multilevel degenerative disc disease of the lumbosacral spine.

4. From March 7, 2016, the Veteran's multilevel degenerative disc disease of the lumbosacral spine has not been manifested by unfavorable ankylosis or incidents of incapacitation.

5. Prior to March 7, 2016, the Veteran's multilevel degenerative disc disease of the lumbosacral spine was not manifested by forward flexion of 30 degrees or less or favorable ankylosis of the thoracolumbar spine.

6. The Veteran's right lower extremity radiculopathy was manifested by no worse than moderate incomplete paralysis of the sciatic nerve

7. The Veteran's left lower extremity radiculopathy was manifested by no worse than mild incomplete paralysis of the sciatic nerve.



CONCLUSIONS OF LAW

1. The Veteran's neck disability, to include cervical degenerative joint disease and cervical degenerative disc disease, was not incurred in or aggravated by the Veteran's active duty service and arthritis is not presumed to have incurred therein and is not proximately due to, the result of, or aggravated by a service-connected disease or injury. 38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2016).

2. The Veteran's right shoulder disability was not incurred in or aggravated by the Veteran's active duty service and is not presumed to have incurred therein and is not proximately due to, the result of, or aggravated by a service-connected disease or injury. 38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2016).

3. The Veteran's right arm disability was not incurred in or aggravated by the Veteran's active duty service and is not presumed to have incurred therein and is not proximately due to, the result of, or aggravated by a service-connected disease or injury. 38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2016).

4. From March 7, 2016, the requirements for a rating in excess of 40 percent for multilevel degenerative disc disease of the lumbosacral spine have not been met. 38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5235-5243 (2016).

5. Prior to March 7, 2016, the requirements for a rating in excess of 20 percent for multilevel degenerative disc disease of the lumbosacral spine have not been met. 38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5235-5243 (2015).

6. The criteria for a rating in excess of 20 percent for right lower extremity radiculopathy have not been met. 38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.124a, Diagnostic Code 8520 (2016).
7. The criteria for a rating in excess of 10 percent for left lower extremity radiculopathy have not been met. 38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.124a, Diagnostic Code 8520 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

Neither the Veteran nor the representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the Veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

Additionally, the Board finds there has been substantial compliance with its August 2016 remand directives. Updated VA records were received, and the Veteran was provided with an opportunity to supply information of other private medical treatment records, including a specific request for records from a May 2014 emergency room (ER) visit. While the Veteran has since submitted additional medically records, the May 2014 ER records have not been submitted. Additionally, VA examinations were provided for the Veteran's spine disability, neck disability, shoulder and arm disabilities, gastroesophageal disability, and lower extremity radiculopathy.

Based on the foregoing, the Board finds the RO substantially complied with the mandates of the remand, as they pertain to the issues decided herein, and no further remand is necessary. Stegall, 11 Vet. App. at 268. Therefore, the Board will proceed to review and decide the claims based on the evidence of record.


II. Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability. Holton v. Shinseki, 557 F.3d, 1362, 1366 (Fed. Cir. 2009).

For Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities are presumed to have been incurred in service if they manifested to a compensable degree within the first year following separation from active duty. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. This presumption may be rebutted by a clearly attributable intercurrent cause. 38 C.F.R. § 3.303(b).

Service connection is also warranted for a disability which is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310(a). Such secondary service connection is warranted for any increase in severity of a nonservice-connected disability that is proximately due to or the result of a service-connected disability. 38 C.F.R. § 3.310(b).

The Board must analyze the credibility and probative value of the evidence, account for the evidence it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the Veteran. Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011). This includes weighing the credibility and probative value of lay evidence against the remaining evidence of record. See King v. Shinseki, 700 F.3d 1339 (Fed. Cir. 2012); Kahana, 24 Vet. App. at 433-34. A lay person is competent to report to the onset and continuity of his symptomatology. Id. at 438. Moreover, lay evidence may be competent and sufficient evidence of a diagnosis or nexus if (1) the particular condition at issue is the type of condition that is within the competence or common knowledge of a lay person, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). The Board must determine on a case-by-case basis whether a particular condition is the type of condition that is within the competence of a lay person. See Kahana, 24 Vet. App. at 433, n. 4.

A Veteran bears the evidentiary burden to establish all elements of a service connection claim, including the nexus requirement. Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); see also Walker v. Shinseki, 708 F.3d 1331, 1334 (Fed. Cir. 2013). In making its ultimate determination, the Board must give a Veteran the benefit of the doubt on any issue material to the claim when there is an approximate balance of positive and negative evidence. Fagan, 573 F.3d at 1287 (quoting 38 U.S.C.A. § 5107(b)).

(a) Neck Disability

The Veteran contends that his neck disability is secondary to his service-connected multilevel degenerative disc disease of the lumbosacral spine. The Veteran was diagnosed with cervical degenerative joint disease in January 2013. At a February 2013 VA examination, the examiner opined that the Veteran's neck disability is less likely than not caused by the Veteran's service-connected multilevel degenerative disc disease of the lumbosacral spine, but rather, was more likely the result of a post-service accident in December 1978 in which the Veteran was hit by a vehicle while riding a bike.

This opinion was expounded upon at a March 2016 VA examination. At this examination the Veteran was diagnosed with degenerative joint disease of the cervical spine and radiculopathy of the cervical right. The March 2016 examiner agreed with the February 2013 VA examiner's opinion that the Veteran's neck disability was less likely than not caused or aggravated by the Veteran's service-connected multilevel degenerative disc disease of the lumbosacral spine. The examiner further opined that the Veteran's neck disability was more likely caused by the December 1978 accident that resulted in a skull fracture or other risk factors including age, obesity, occupation, muscle weakness, or genetics. The examiner additionally noted that the lumbar spine does not exert an effect back up the spinal cord to the cervical spine. Therefore, as neck disabilities are caused by different forces and pressures than those that cause pressure in the lumbar spine and medical literature does not support that a lumbar spine disability would secondarily cause a neck disability, the Veteran's neck disability was less likely than not caused or aggravated by his service-connected multilevel degenerative disc disease of the lumbosacral spine.

The Board finds that the Veteran is not competent to determine that his neck disability is caused or aggravated by his multilevel degenerative disc disease of the lumbosacral spine, and therefore, the VA examiners March 2016 medical opinion, supported by medical literature, in-person examination, and review of the Veteran's medical history, is more probative. As a result, the Board finds the Veteran's cervical degenerative joint disease is not caused or aggravated by the service-connected multilevel degenerative disc disease of the lumbosacral spine.

The Board notes that the Veteran has been diagnosed with degenerative joint disease of the cervical spine, which is a chronic disease under 38 C.F.R. § 3.309(a). The Board also acknowledges that the Veteran began noting neck pain following an accident that took place in December 1978, within one year of separation from service. However, the Board finds that the Veteran is not entitled to a presumption of service connection under 38 C.F.R. § 3.307 because the Veteran's neck disability is attributable to an intercurrent cause-the December 1978 accident. 38 C.F.R. § 3.303(b). This is supported by the February 2013 and March 2016 VA examiner's opinions, which both indicated that the December 1978 accident was the more likely cause of the Veteran's current neck disability.

When a veteran is found not to be entitled to service connection on a secondary or presumptive basis for a given disability, his claim must still be reviewed to determine whether service connection can be granted on another basis. See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994). As such, the Board will adjudicate the claim on a theory of direct entitlement to service connection.

As noted above, the Veteran has a current neck disability, which has been diagnosed as degenerative joint disease and degenerative disc disease, meeting the first requirement for service connection on a direct basis. Additionally, the Board notes that the Veteran's service treatment records (STRs) show complaints of neck pain while the Veteran was in service. In July 1973, while in service, the Veteran was in an automobile accident. After the accident, the Veteran reported stiffness in his neck. The Veteran again complained of neck pain in April 1977.  However, at separation, the Veteran's spine and other musculoskeletal systems were normal. Though it was noted that the Veteran had a history of neck pain at the time of the separation examination, the examiner noted that the Veteran did not currently have a neck disability or any related symptoms.  The March 2016 VA examiner opines that as the Veteran's neck pain noted in July 1973 following the accident and the complaints of neck pain in April 1977 were resolved at the time of the Veteran's August 1978 separation examination, the Veteran's current neck disability is less likely than not related to any incident in service, and is more likely caused by the December 1978 accident or other likely causes of a neck disability, such as aging, obesity, muscle weakness, or genetics.

In reaching the above conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, that doctrine is not applicable where, as here, there is not an approximate balance of positive and negative evidence on any aforementioned theory of entitlement. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). Thus, the claim must be denied.

(b) Right Arm and Shoulder Disability

The March 2016 VA examiner noted that the Veteran's right arm disability and right shoulder disability are both related to right spine radiculopathy, and they are not separate and distinct disabilities. As such, the Board will proceed to address the two disabilities together.

The Veteran claims that his right arm and shoulder disabilities are secondary to multilevel degenerative disc disease of the lumbosacral spine.

At a February 2013 VA examination, the Veteran was diagnosed with mild radiculopathy of the right upper extremity, associated with the Veteran's degenerative disc disease of the cervical spine. The March 2016 VA examiner confirmed this opinion, noting that the Veteran's right arm and shoulder radiculopathy are likely associated with the cervical spine disability. The March 2016 VA examiner further opined that the Veteran's right arm and shoulder radiculopathy were less likely than not caused or aggravated by service-connected multilevel degenerative disc disease of the lumbosacral spine because completely different factors are at play in the mechanics of the right arm and shoulder as compared to those involved with the lower back, and, as such, the low back is not a contributing factor to shoulder and arm pain.  Additionally, the examiner noted that the Veteran's lower back disability was long standing; whereas the Veteran's right shoulder and arm disability was newly diagnosed. Finally, the examiner noted that shoulder and arm disabilities are typically caused by general wear and tear, reiterating that the back does not exert an effect back up to the shoulders.

The Board finds that the Veteran is not competent to determine that his right arm or shoulder is caused or aggravated by his multilevel degenerative disc disease of the lumbosacral spine, and therefore, the VA examiners March 2016 medical opinion, supported by medical literature, in-person examination, and review of the Veteran's medical history, is more probative. As a result, the Board finds the Veteran's right arm and shoulder disabilities are not secondarily service-connected to the Veteran's multilevel degenerative disc disease of the lumbosacral spine.

When a Veteran is found not to be entitled to service connection on a secondary basis for a given disability, the claim must still be reviewed to determine whether service connection can be granted on another basis. See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994). As such, the Board will adjudicate the claims on a theory of direct entitlement to service connection.

As noted above, the Veteran does have a current disability of the right arm and shoulder. However, the Veteran's STRs are silent in regard to any right arm or shoulder disability. Absent an in-service injury or disease, direct service connection must be denied.

In reaching the above conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, that doctrine is not applicable where, as here, there is not an approximate balance of positive and negative evidence on any aforementioned theory of entitlement. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). Thus, the claims must be denied.

III. Increased Rating

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4. The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. Reasonable doubt as to the degree of the disability will be resolved in the Veteran's favor. 38 C.F.R. § 4.3.

The Court has held that, in determining the present level of a disability for an increased evaluation claim, the Board must consider the application of staged ratings. See Hart v. Mansfield, 21 Vet. App. 505 (2007). In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

Pyramiding, that is, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a Veteran's service-connected disability. 38 C.F.R. § 4.14 (2015). However, it is possible for a Veteran to have separate and distinct manifestations from the same injury, which would permit rating under several diagnostic codes. The critical element in permitting the assignment of several evaluations under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition. See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements. DeLuca v. Brown, 8 Vet. App. 202 (1995). Further, 38 C.F.R. § 4.45 provides that consideration also be given to decreased movement, weakened movement, excess fatigability, incoordination, and pain on movement, swelling, and deformity or atrophy of disuse. Painful motion is considered limited motion at the point that pain actually sets in. See VAOPGCPREC 9-98

(a) Multilevel Degenerative Disc Disease of the Lumbosacral Spine.

The Veteran's low back disability rating is assigned under Diagnostic Code 5242, which pertains to degenerative arthritis of the spine. Degenerative arthritis of the spine is to be evaluated under the General Rating Formula for rating diseases and injuries of the spine. 38 C.F.R. § 4.71a, Diagnostic Code 5242. Intervertebral disc syndrome (IVDS) will be evaluated under the general formula for rating diseases and injuries of the spine or under the formula for rating IVDS based on incapacitating episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25. 38 C.F.R. § 4.71a, Diagnostic Code 5243.

Under the General Rating Formula for Diseases and Injuries of the Spine, with or without symptoms such as pain (whether or not it radiates), stiffness or aching in the area of the spine affected by residuals of injury or disease, the following ratings will apply to lumbar spine disabilities. An evaluation of 20 percent is warranted if forward flexion of the thoracolumbar spine is greater than 30 degrees, but not greater than 60 degrees; the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or if there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.

A 40 percent evaluation is warranted if forward flexion of the thoracolumbar spine is limited to 30 degrees or less or if there is favorable ankylosis of the entire thoracolumbar spine. 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.

A 50 percent evaluation is warranted if there is unfavorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.

A 100 percent evaluation is warranted if there is unfavorable ankylosis of the entire spine. 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243. 

Unfavorable ankylosis is a condition in which the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis. 38 C.F.R. § 4.71a, n. 5.

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees. The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the thoracolumbar spine is 240 degrees. 38 C.F.R. § 4.71a, General Rating Formula, Note (1).

Under the Formula for Rating IVDS Based on Incapacitating Episodes, a 20 percent rating is warranted for incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months. A 40 percent rating is warranted for incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months. A 60 percent rating is warranted for incapacitating episodes having a total duration of at least six weeks during the past 12 months. For purposes of evaluation under Diagnostic Code 5243, an "incapacitating episode" is a period of acute signs and symptoms due to IVDS that require bed rest prescribed by a physician and treatment by a physician. 38 C.F.R. § 4.71a, Diagnostic Code 5243.

With any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to affected joints. Muscle spasm will greatly assist the identification. The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability. It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint. Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased. Flexion elicits such manifestations. The joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint. 38 C.F.R. § 4.59.

(i) From March 7, 2016

The Veteran was granted a 40 percent rating from March 7, 2016, for multilevel degenerative disc disease of the lumbosacral spine. The Board finds that an evaluation in excess of 40 percent is not warranted, which reasons are explained below.  

The Veteran underwent a VA examination in March 2016 where he was diagnosed with multilevel degenerative disc disease of the thoracolumbar spine with IVDS, but there were no incapacitating episodes in the last 12 months. The Veteran reported using a brace and a cane to ambulate. The Veteran demonstrated thoracolumbar spine flexion to 30  degrees; extension to 10 degrees; right lateral flexion to 15 degrees; left lateral flexion to 10 degrees; right lateral rotation to 20 degrees; and left lateral rotation to 20 degrees. The Veteran's range of motion remained unchanged following repetitive use testing, and the examiner noted no ankylosis. There continued to be no incapacitating episodes related to the Veteran's diagnosed IVDS.

A rating in excess of 40 percent from March 7, 2016, for the service-connected multilevel degenerative disc disease of the lumbosacral spine is not warranted because there is no evidence of ankylosis of the thoracolumbar spine. Additionally, a rating in excess of 40 percent for IVDS is not warranted as there were no incapacitating episodes in the last 12 months.

(ii) Prior to March 7, 2016

During a February 2013 VA examination, the Veteran reported pain in his lower back, especially after walking and sitting in the wrong type of chair for extended periods of time. The Veteran was diagnosed with degenerative disc disease of the lumbar spine with no IVDS. The Veteran demonstrated thoracolumbar spine flexion to 70 degrees, with pain beginning at 60 degrees; extension to 15 degrees, with pain beginning at 15 degrees; right lateral flexion to 20 degrees, with pain beginning at 10 degrees; left lateral flexion to 15 degrees, with pain beginning at 20 degrees; right lateral rotation to 20 degrees, with pain beginning at 20 degrees; and left lateral rotation to 15 degrees, with painful motion beginning at 15 degrees. The Veteran's range of motion remained unchanged following repetitive use testing, and the examiner noted no ankylosis.

The Veteran underwent a VA examination in April 2014 where he was diagnosed with multilevel degenerative disc disease of the spine. At this examination, the examiner noted the Veteran did have IVDS, but there were no incapacitating episodes in the last 12 months. The Veteran reported using a brace and a cane to ambulate. The Veteran demonstrated thoracolumbar spine flexion to 70 degrees, with pain beginning at 20 degrees; extension to 10 degrees, with pain beginning at 10 degrees; right lateral flexion to 10 degrees, with pain beginning at 10 degrees; left lateral flexion to 10 degrees, with pain beginning at 10 degrees; right lateral rotation to 25 degrees, with pain beginning at 25 degrees; and left lateral rotation to 25 degrees, with painful motion beginning at 25 degrees. The Veteran's range of motion remained unchanged following repetitive use testing, and the examiner noted no ankylosis.

Prior to the March 2016 VA examination, the preponderance of the evidence is against a finding that the Veteran had forward flexion of the thoracolumbar spine of 30 degrees or less to meet the criteria for a 40 percent rating. The Board is aware that the April 2014 examiner noted that pain began at 20 degrees and that the Veteran was able to flex to 70 degrees. The rating criteria for evaluating diseases and injuries of the spine specifically contemplate pain. See 38 C.F.R. § 4.71a ("With or without symptoms such as pain (wh[e]ther or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease." (Emphasis added.)). Thus, the Boards finds as fact that the Veteran was able to flex to 70 degrees with pain, which falls squarely under the 20 percent criteria. Additionally, the evidence did not establish that the Veteran had incapacitating episodes prior to March 2016. Therefore, a rating in excess of 20 percent for multilevel degenerative disc disease of the lumbosacral spine prior to March 7, 2016, is denied.

(b) Lower Extremity Radiculopathy Criteria

Pursuant to Diagnostic Code 8520, regarding paralysis of the sciatic nerve, a 10 percent disability rating is warranted for mild incomplete paralysis of the sciatic nerve; a 20 percent disability rating is warranted for moderate incomplete paralysis of the sciatic nerve; a 40 percent disability rating is warranted for moderately severe incomplete paralysis of the sciatic nerve; a 60 percent disability rating is warranted for severe incomplete paralysis of the sciatic nerve, with marked muscular atrophy; and a maximum schedular 80 percent disability rating is warranted for complete paralysis of the sciatic nerve, where the foot dangles and drops, there is no active movement possible of muscles below the knee, and flexion of the knee is weakened or (very rarely) lost. 38 C.F.R. § 4.71a, Diagnostic Code 8520.

The term "incomplete paralysis" as used therein indicates a degree of lost or impaired function which is substantially less than that which results from complete paralysis of these nerve groups, whether the loss is due to the varied level of the nerve lesion or to partial nerve regeneration.  Id.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  Id.  The ratings for the peripheral nerves are for unilateral involvement; when there is bilateral involvement, such ratings are combined with application of the bilateral factor. 38 C.F.R. § 4.71a, Diagnostic Code 8520.

(i) Right Lower Extremity

At a VA examination in February 2013, it was noted that the Veteran experienced mild intermittent pain and mild paresthesias or dysthesias in the right lower extremity sciatic nerve. Muscle strength was normal, with normal reflexes and sensation in the right lower extremity. A straight leg raising test was negative.

Upon VA examination in April 2014, the Veteran continued to report pain in his right lower extremity in which he would have to stop and rub his leg to relieve the pain. Deep tendon reflexes were noted to be hyperactive without clonus at the knee but normal in the ankle. Sensory and muscle strength tests were normal and the straight leg raising test was negative. The right lower extremity exhibited severe intermittent pain and moderate numbness, constituting moderate radiculopathy.

In March 2016, at another VA examination, the Veteran reported that his lower back pain radiated to his right lower extremity. The examiner noted intermittent moderate pain in the right lower extremity with moderate paresthsias, mild numbness and mild incomplete paralysis of the sciatic nerve and mild incomplete paralysis of the musculocutaneous nerve. Muscle strength, reflex, and sensory tests were normal.

The evidence of record does not indicate the right lower extremity radiculopathy was manifested by moderately severe radiculopathy of the sciatic nerve. To the extent the March 2016 VA examination documented right lower extremity mild incomplete paralysis of the musculocutaneous nerve, the Board notes that mild paralysis of the musculocutaneous nerve does not yield an additional compensable disability rating under the relevant diagnostic code. See 38 C.F.R. § 4.71a, Diagnostic Code 8522.

Based upon the evidence of record, the Board finds that the preponderance of evidence weighs against the Veteran's claim of entitlement to a disability rating in excess of 20 percent for right lower extremity radiculopathy.  

(ii) Left Lower Extremity

At a VA examination in February 2013, muscle strength was normal, with normal reflexes and sensation in the left lower extremity. A straight leg raising test was negative.

Upon VA examination in April 2014, the Veteran continued to report pain in his left lower extremity in which he would have to stop and rub his leg to relieve the pain. Deep tendon reflexes were noted to be hyperactive without clonus at the knee but normal in the ankle. Sensory and muscle strength tests were normal and the straight leg raising test was negative. The left lower extremity exhibited mild intermittent pain and mild numbness, constituting mild radiculopathy.

In March 2016, at another VA examination, the Veteran reported that his lower back pain radiated to his left lower extremity, though not as severe as the pain that radiated to his right lower extremity. The examiner noted intermittent mild pain and mild numbness in the left lower extremity with mild incomplete paralysis of the sciatic nerve and mild incomplete paralysis of the musculocutaneous nerve. Muscle strength, reflex, and sensory tests were normal.

The evidence of record does not indicate the left lower extremity radiculopathy was manifested by moderate radiculopathy of the sciatic nerve. To the extent the March 2016 VA examination documented left lower extremity mild incomplete paralysis of the musculocutaneous nerve, the Board notes that mild paralysis of the musculocutaneous nerve does not yield an additional compensable disability rating under the relevant diagnostic code. See 38 C.F.R. § 4.71a, Diagnostic Code 8522.

Based upon the evidence of record, the Board finds that the preponderance of evidence weighs against the Veteran's claim of entitlement to a disability rating in excess of 10 percent for left lower extremity radiculopathy.  


ORDER

Entitlement to service connection for a disability of the neck, to include cervical degenerative joint disease and cervical degenerative disc disease, claimed as secondary to service-connected multilevel degenerative disc disease of the lumbosacral spine, is denied.

Entitlement to service connection for a disability of the right shoulder, to include cervical radiculopathy, claimed as secondary to service-connected multilevel degenerative disc disease of the lumbosacral spine, is denied.

Entitlement to service connection for a disability of the right arm, to include cervical radiculopathy, claimed as secondary to service-connected multilevel degenerative disc disease of the lumbosacral spine, is denied.

Entitlement to a disability rating in excess of 40 percent from March 7, 2016, for multilevel degenerative disc disease of the lumbosacral spine is denied.

Entitlement to a disability rating in excess of 20 percent prior to March 7, 2016, for multilevel degenerative disc disease of the lumbosacral spine is denied.

Entitlement to a disability rating in excess of 20 percent for right lower extremity radiculopathy is denied.

Entitlement to a disability rating in excess of 10 percent for left lower extremity radiculopathy is denied.



REMAND

VA has a duty to provide an adequate medical examination and obtain an adequate medical opinion in this case and has not yet met this duty. For the reasons set forth below, the Board finds that a remand of the Veteran's service connection claim is necessary so that VA can provide this assistance to the Veteran.

In October 2012 the Veteran was diagnosed with valgus ankles at VA.

A February 2013 VA examination noted heel pain similar to plantar fasciitis but did not provide a specific diagnosis. The February 2013 examiner then went on to opine that the Veteran's bilateral foot disability was unrelated to the Veteran's multilevel degenerative disc disease of the lumbosacral spine as medical research and literature provides no relation between the spine and the Veteran's foot disability. However, the VA examiner in 2013 did not address the October 2012 diagnosis of valgus ankles.

At a VA podiatry consultation in February 2015, the Veteran was diagnosed with plantar fasciitis in the left foot and bilateral metatarsalgia.

Since his February 2015 podiatry consultation, the Veteran has not been given a VA examination to determine the nature and etiology of the Veteran's varying diagnoses for his bilateral foot disability. As a result, the Board finds the February 2013 VA examination is inadequate as it failed to address the Veteran's October 2012 diagnosis of valgus ankles, and a new examination is necessary to address the February 2013 diagnosis as well as the diagnoses the Veteran was given in February 2015.

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran with a VA examination to determine the nature and etiology of the Veteran's bilateral foot disability.

The examiner should note any current diagnosis, and address the previous diagnoses of valgus ankles in October 2012 and the diagnoses of left foot plantar fasciitis and bilateral metatarsalgia in February 2015.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's bilateral foot disorder was caused or permanently aggravated beyond the normal progress of the disability by the service-connected multilevel degenerative disc disease of the lumbosacral spine and whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's bilateral foot disability is caused by or etiologically related to his military service.

2. Readjudicate the claim after the development requested above has been completed. If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case. The case should then be returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


